Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 103
Claim(s)1,7,8,14,20,25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elghazzawi (5,819,007).
1. (Currently Amended) A system for determining an
arrhythmia type, the system comprising:
at least one storage device including a set of instructions for determining
an arrhythmia type; (Elghazzawi is silent as to a memory.  However, it is considered to be inherent that Elghazzawi has a memory in order to hold the software instruction executed by the processor.  Alternatively, it would have been obvious to use such memory to hold instruction since memories are well known in the art for their obvious useful purposes.)
at least one processor in communication with the storage device, wherein
when executing the set of instructions, the at least one processor is directed to: (see at least figure 1 and col. 6:15-25)
obtain an electrocardiogram signal; (see at least col. 6:14,15)
obtain a feature vector of the electrocardiogram signal; (col. 4:50)
obtain a trained prediction model; (see at least col. 4:51-67, col. 5:24-36, teach a knowledge base classifier, which is considered to be the prediction model)
determine an arrhythmia type of the electrocardiogram signal based
on the trained prediction model and the feature vector. (see at least col. 13:45-49 and claim 11)

7. (Original) The system of claim 1, wherein the arrhythmia type includes at least
one of: a Ventricular Fibrillation (VF), a Ventricular Tachycardia (VT), a Ventricular
(see at least col. 13: 45-49 and claim 11)

8. (Original) A method for determining an arrhythmia type, implemented on a
computing device having at least one processor and at least one storage device, (Elghazzawi is silent as to a memory.  However, it is considered to be inherent that Elghazzawi has a memory in order to hold the software instruction executed by the processor.  Alternatively, it would have been obvious to use such memory to hold instruction since memories are well known in the art for their obvious useful purposes; see also at least figure 1 and col. 6:15-25)
the method comprising
obtaining an electrocardiogram signal: (see at least col. 6:14,15)
obtaining a feature vector of the electrocardiogram signal; (col. 4:50)
obtaining a trained prediction model; (see at least col. 4:51-67, col. 5:24-36, teach a knowledge base classifier, which is considered to be the prediction model)
determining an arrhythmia type of the electrocardiogram signal based on
the trained prediction model and the feature vector. (see at least col. 13:45-49 and claim 11)

14. (Original) The method of claim 8, wherein the arrhythmia type includes at
least one of: a Ventricular Fibrillation (VF), a Ventricular Tachycardia (VT), a
Ventricular Flutter (VFL), or a Supraventricular tachycardia (SVT). (see at least col. 13: 45-49 and claim 11)

20. (Original) A non-transitory computer-readable medium, comprising at least
one set of instructions for determining an arrhythmia type, when executed by at
least one processor of a computer device, the at least one set of instructions
(Elghazzawi is silent as to a memory.  However, it is considered to be inherent that Elghazzawi has a memory in order to hold the software instruction executed by the processor.  Alternatively, it would have been obvious to use such memory to hold instruction since memories are well known in the art for their obvious useful purposes; see also at least figure 1 and col. 6:15-25)
obtain an electrocardiogram signal; (see at least col. 6:14,15)
obtain a feature vector of the electrocardiogram signal: (col. 4:50)
obtain a trained prediction model; (see at least col. 4:51-67, col. 5:24-36, teach a knowledge base classifier, which is considered to be the prediction model)
determine an arrhythmia type of the electrocardiogram signal based on the
trained prediction model and the feature vector. (see at least col. 13:45-49 and claim 11)


25. (New) The non-transitory computer-readable medium of claim 20, wherein
the arrhythmia type includes at least one of: a Ventricular Fibrillation (VF), a
Ventricular Tachycardia (VT), a Ventricular Flutter (VFL), or a Supraventricular
tachycardia (SVT).  (see at least col. 13: 45-49 and claim 11)


Allowable Subject Matter
Claim 2-6,9-13,21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792